c   . .




                RE      ~ORNEY            GENEKAL
                          OFTEXAS




    Dr. J. W. Edgar                 Opinion NO. ~~-648
    Commissioner of Education
    Texas Education Agency          Re:   Validity of certain
    Austin, Texas                         action taken at a
                                          meeting of trustees
                                          of an Independent
                                          School District sub-
                                          sequent to the elec-
                                          tion but prior to the
                                          qualification of newly
                                          elected trustees who
                                          were not notified of
                                          and did not attend
    Dear Dr. Edgar:                       said meeting.
            Your request for an opinion recites that three
    new trustees were elected to the Board of Trustees of
    an Independent School District on April 4, 19%.   On
    April 14, 1959, six members of the old Board met at a
    special called meeting. Verbal notification of the
    meeting was given by the prlnclpal of the school to all
    seven former members of the Board. The seventh member,
    one of those defeated in the election, did~not attend.
    One candidate elected on April 4, 1959, was present at
    the meeting and sought permission to sit In, because he
    had been elected and the business appearing on the agenda
    therefor Involved next year's business. The Board voted
    to go Into executive session, six voted therefor and the
    newly elected member was asked to leave. The 'president
    of the old Board (defeated at the election) presided
    throughout.
            Your letter recites that the minutes of the
    April 14 meeting show that the Board read and approved
    minutes, canvassed election returns, hired teachers,
    recommended bus driver, employed cafeteria workers, em-
    ployed janitor and approved classification of district
    as a ten grade school. All teachers were given an addl-
    tlonal extended year on their contract and two whose
    contracts expired this year were each given two-year
    contracts. The principal's contract  was extended one
    more year for a total of three.
Dr. J. W. Edgar, page 2 (~~-648)


        The three new Board members were notified of
their election on April 23, by letter postmarked
April 22.
        The newly elected trustees questioned the
validity of the April 14 meeting called for purposes
other than canvassing of the election returns, since
they were not notified of the meeting and were not
given opportunity to participate as newly elected
members In the transaction of school business affect-
ing the operation of the district for the ensuing
years.

        Article 2750a-1, Vernon's Civil Statutes, reads
as follows:
                 'Trustees of any Common School
            District or Consolidated Common School
            District shall have authority to make
            contracts for a eriod of time not in
            excess of two (2P years with principals,
            superintendents, and teachers of said
            Common School Districts or Consolidated
            Common School Districts, provided that
            such contracts shall be approved by the
            County Superintendent. No contract may
            be signed by the Trustees of Common School
         ,, Districts or Common Consolidated School
            iuntilthee
            or trustees have qualified and taken the
            oath of office." (Emphasis ours)
        The foregoing Article prohibits trustees of Common
School Districts or Common Consolidated School Districts
from signing contracts with teachers subsequent to the date
of the trustee election and prior to the date of qualification
of newly elected members of the Board. This Article, however,
Is not applicable to Independent School Districts. We find
no provision of the statutes which so restricts the authority
of the Board of Trustees of an Independent School District.
        Attorney General's Opinion 0-765 (1939) held that
valid contracts with principals, superintendents and teachers,
not In excess of the period authorized by statute, may be
executed by a majority of the Board of Trustees of a Condoli-
dated School District although such contracts are signed after
an election for trustees has been held in the district and be-
fore the newly elected trustees have qualified and taken the
Dr. J. W. Edgar, page 3 (~~-648)


oath of office. Thla opinion was written prior to the
enactment of Artiole 2750a-1 In 1941.
        Since the,Legisliture has not seen fit to restrict
the contraotlng authority of Boards of Trustees of Independent
Sohool Districts prior to the qualification of newly elected
trustees, as it has done In the ease of Common School Districts
and Common Consolidated School Districts, we are compelled to
hold that the action taken by the Board of Trustees at the
April 14 meeting is not Illegal merely because taken prior to
the qualification of the new Board members. Artlole 2779 of
Vernon’s Civil Statutes authorizes and directs that the trust-
ees shall meet within twenty days after the election or as
soon thereafter a8 poesible for the purpose of organizing. We
find no statutory restrlotions upon the authority of the old
Board to administer the affairs of the school district until
such time a8 the election returns have been canvassed, certl-
flcates of electlon issued to the newly,elected members and :
the latter heavequalified. According to your request, It ap-
pears that these steps ,were aooomplished In the manner and
within,the time presoribed by law in the instant case.


                Business transacted and oon-
                tracts entered Into by a
                Board of Trustees of an Inde-
                pendent School Diatriat, under
                the faots stated, are not Illegal
                merely because occurring aubse-’
                quent to the election of three (3)
                new trustees but prior to their
                qualifying for office.
                                   Very truly your8,
                                   WILL WILSON
                                   Attorney   General   of Texas



                                         Leonard Pasamore
                                         Assistant
LP:rm:mfh
Dr. J. W. Edgar, page 4 (~~-648)


APPROVED:
OPINION COMMITTEE
C. K. Richards, Chairman
J. Milton Richardson
Marvin H. Brown, Jr.
Marvin R. momas, Jr.
RBvIEWFJ3FOR THE ATTORNEY GENERAL
BY: W. V. Geppert